 Exhibit 10.1

 
FLUENT, INC. 2018 STOCK INCENTIVE PLAN
1. ESTABLISHMENT, EFFECTIVE DATE AND TERM
Fluent, Inc., a Delaware corporation (the “Company” or “Fluent”), hereby
establishes the Fluent, Inc. 2018 Stock Incentive Plan. The Effective Date of
the Plan shall be the later of: (i) the date the Plan was approved by the Board,
and (ii) the date the Plan was approved by stockholders of Fluent in accordance
with the laws of the State of Delaware. Unless earlier terminated pursuant to
Section 14(k) hereof, the Plan shall terminate on the tenth anniversary of the
Effective Date. Capitalized terms used herein are defined in Annex A attached
hereto.
2. PURPOSE
The purpose of the Plan is to enable Fluent to attract, retain, reward and
motivate Eligible Individuals by providing them with an opportunity to acquire
or increase a proprietary interest in Fluent and to incentivize them to expend
maximum effort for the growth and success of Fluent, so as to strengthen the
mutuality of the interests between the Eligible Individuals and the Fluent
stockholders.
3. ELIGIBILITY
Awards may be granted under the Plan to any Eligible Individual, as determined
by the Committee from time to time, on the basis of their importance to the
business of Fluent, pursuant to the terms of the Plan.
4. ADMINISTRATION
(a) Committee. The Plan shall be administered by the Committee, which shall have
the full power and authority to take all actions, and to make all determinations
not inconsistent with the specific terms and provisions of the Plan and deemed
by the Committee to be necessary or appropriate to the administration of the
Plan, any Award granted or any Award Agreement entered into hereunder. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect as it may determine
in its sole discretion. The decisions by the Committee shall be final,
conclusive and binding with respect to the interpretation and administration of
the Plan, any Award or any Award Agreement entered into under the Plan.
(b) Delegation to Officers or Employees. The Committee may designate officers or
employees of Fluent to assist the Committee in the administration of the Plan.
The Committee may delegate authority to officers or employees of Fluent to grant
Awards and execute Award Agreements or other documents on behalf of the
Committee in connection with the administration of the Plan, subject to whatever
limitations or restrictions the Committee may impose and in accordance with
applicable law and to the extent that such delegation will not result in the
loss of an exemption under Rule 16(b)-3(d)(1) for Awards grants to Participants
subject to Section 16 of the Exchange Act in respect of Fluent and will not
result in a related- person transaction with an executive officer required to be
disclosed under Item 404(a) of Regulations S-K (in accordance with Instruction
5.a.ii thereunder) under the Exchange Act.
(c) Designation of Advisors. The Committee may designate professional advisors
to assist the Committee in the administration of the Plan. The Committee may
employ such legal counsel, consultants, and agents as it may deem desirable for
the administration of the Plan and may rely upon any advice and any computation
received from any such counsel, consultant, or agent. The Company shall pay all
expenses and costs incurred by the Committee for the engagement of any such
counsel, consultant, or agent.
(d) Participants Outside the U.S. In order to conform with the provisions of
local laws and regulations of foreign countries that may affect the Awards or
the Participants, the Committee shall have the sole discretion
 
A-1
 

 
 
to (i) modify the terms and conditions of the Awards granted under the Plan to
Eligible Individuals located outside the United States; (ii) establish subplans
with such modifications as may be necessary or advisable under the circumstances
present by local laws and regulations; and (iii) take any action that it deems
advisable to comply with or otherwise reflect any necessary governmental
regulatory procedures, or to obtain any exemptions or approvals necessary with
respect to the Plan or any subplan established hereunder.
(e) Liability and Indemnification. No Covered Individual shall be liable for any
action or determination made in good faith with respect to the Plan, any Award
granted hereunder or any Award Agreement entered into hereunder. The Company
shall, to the maximum extent permitted by applicable law and the Articles of
Incorporation and Bylaws of Fluent, indemnify and hold harmless each Covered
Individual against any cost or expense (including reasonable attorney fees
reasonably acceptable to Fluent) or liability (including any amount paid in
settlement of a claim with the approval of Fluent), and amounts advanced to such
Covered Individual necessary to pay the foregoing at the earliest time and to
the fullest extent permitted, arising out of any act or omission to act in
connection with the Plan, any Award granted hereunder or any Award Agreement
entered into hereunder. Such indemnification shall be in addition to any rights
of indemnification such individuals may have under other agreements, applicable
law or under the Articles of Incorporation or Bylaws of Fluent. Notwithstanding
anything else herein, this indemnification will not apply to the actions or
determinations made by a Covered Individual with regard to Awards granted to
such Covered Individual under the Plan or arising out of such Covered
Individual’s own fraud or bad faith.
5. SHARES OF COMMON STOCK SUBJECT TO PLAN
(a) Shares Available for Awards. The Common Stock that may be issued pursuant to
Awards granted under the Plan shall be treasury shares or authorized but
unissued shares of the Common Stock. The maximum number of shares of Common
Stock that may be issued pursuant to Awards granted under the Plan shall be ten
percent (10%) of all issued and outstanding Common Stock from time to time. A
maximum of 7,521,804 Common Stock may be subject to grants of Incentive Stock
Options under the Plan.
(b) Reduction of Shares Available for Awards. Upon the granting of an Award, the
number of shares of Common Stock available for issuance under this Section for
the granting of further Awards shall be reduced as follows:
(i) In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Option or Stock Appreciation Right;
(ii) In connection with the granting of an Award that is settled in Common
Stock, other than the granting of an Option or Stock Appreciation Right, the
number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Award; and
(iii) Awards settled in cash or property other than Common Stock shall not count
against the total number of shares of Common Stock available to be granted
pursuant to the Plan.
(d) Cancelled, Forfeited, or Surrendered Awards. Notwithstanding anything to the
contrary in this Plan, if any award under this Plan is cancelled, forfeited or
terminated for any reason prior to exercise, delivery or becoming vested in
full, the shares of Common Stock that were subject to such Award shall, to the
extent cancelled, forfeited or terminated, immediately become available for
future Awards granted under this Plan; provided, however, that any shares of
Common Stock subject to an Award that is cancelled, forfeited or terminated in
order to pay the exercise price of a stock option, purchase price or any taxes
or tax withholdings on an award shall not be available for future Awards granted
under this Plan.
(e) Recapitalization. If the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities by reason of any recapitalization,
 
A-2
 

 
 
reclassification, reorganization, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock of Fluent or other increase or decrease in such shares effected
without receipt of consideration by Fluent occurring after the Effective Date,
an appropriate and proportionate adjustment shall be made by the Committee to:
(i) the aggregate number and kind of shares of Common Stock available under the
Plan (including, but not limited to, the limits of the number of shares of
Common Stock described in Section 5(b)), (ii) the calculation of the reduction
of shares of Common Stock available under the Plan, (iii) the number and kind of
shares of Common Stock issuable pursuant to outstanding Awards granted under the
Plan and/or (iv) the Exercise Price of outstanding Options or Stock Appreciation
Rights granted under the Plan. No fractional shares of Common Stock or units of
other securities shall be issued pursuant to any such adjustment under this
Section 5(e), and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
Any adjustments made under this Section 5(e) with respect to any Incentive Stock
Options must be made in accordance with Code Section 424.
6. OPTIONS
(a) Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of an Option shall satisfy the requirements set forth in this
Section.
(b) Type of Options. Each Option granted under the Plan may be designated by the
Committee, in its sole discretion, as either (i) an Incentive Stock Option, or
(ii) a Non-Qualified Stock Option. Options designated as Incentive Stock Options
that fail to continue to meet the requirements of Code Section 422 shall
be redesignated as Non-Qualified Stock Options automatically on the date of such
failure to continue to meet such requirements without further action by the
Committee. In the absence of any designation, Options granted under the Plan
will be deemed to be Non-Qualified Stock Options.
(c) Exercise Price. Subject to the limitations set forth in the Plan relating to
Incentive Stock Options, the Exercise Price of an Option shall be fixed by the
Committee and stated in the respective Award Agreement, provided that the
Exercise Price of the shares of Common Stock subject to such Option may not be
less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.
(d) Limitation on Repricing. Unless such action is approved by Fluent’s
stockholders in accordance with applicable law: (i) no outstanding Option
granted under the Plan may be amended to provide an Exercise Price that is lower
than the then-current Exercise Price of such outstanding Option (other than
adjustments to the Exercise Price pursuant to Sections 5(e) and 11); (ii) the
Committee may not cancel any outstanding Option and grant in substitution
therefore new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an Exercise Price lower than the then-current
Exercise Price of the cancelled Option (other than adjustments to the Exercise
Price pursuant to Sections 5(e) and 11); and (iii) the Committee may not
authorize the repurchase of an outstanding Option that has an Exercise Price
that is higher than the then-current fair market value of the Common Stock
(other than adjustments to the Exercise Price pursuant to Sections 5(e) and 11).
(e) Limitation on Option Period. Subject to the limitations set forth in the
Plan relating to Incentive Stock Options, Options granted under the Plan and all
rights to purchase Common Stock thereunder shall terminate no later than the
tenth anniversary of the Grant Date of such Options, or on such earlier date as
may be stated in the Award Agreement relating to such Option. In the case of
Options expiring prior to the tenth anniversary of the Grant Date, the Committee
may in its discretion, at any time prior to the expiration or termination of
said Options, extend the term of any such Options for such additional period as
it may determine, but in no event beyond the tenth anniversary of the Grant Date
thereof.
 
A-3
 

 
 
(f) Limitations on Incentive Stock Options. Notwithstanding any other provisions
of the Plan, the following provisions shall apply with respect to Incentive
Stock Options granted pursuant to the Plan.
(i) Limitation on Grants. Incentive Stock Options may only be granted to
Section 424 Employees. The aggregate Fair Market Value (determined at the time
such Incentive Stock Option is granted) of the shares of Common Stock for which
any individual may have Incentive Stock Options that first become vested and
exercisable in any calendar year (under all incentive stock option plans of
Fluent) shall not exceed $100,000. Options granted to such individual in excess
of the $100,000 limitation, and any Options issued subsequently that first
become vested and exercisable in the same calendar year, shall automatically be
treated as Non-Qualified Stock Options.
(ii) Minimum Exercise Price. In no event may the Exercise Price of a share of
Common Stock subject an Incentive Stock Option be less than 100% of the Fair
Market Value of such share of Common Stock on the Grant Date.
(iii) Ten Percent Stockholder. Notwithstanding any other provision of the Plan
to the contrary, in the case of Incentive Stock Options granted to a Section 424
Employee who, at the time the Option is granted, owns (after application of the
rules set forth in Code Section 424(d)) stock possessing more than ten percent
of the total combined voting power of all classes of stock of Fluent, such
Incentive Stock Options (i) must have an Exercise Price per share of Common
Stock that is at least 110% of the Fair Market Value as of the Grant Date of a
share of Common Stock, and (ii) must not be exercisable after the fifth
anniversary of the Grant Date.
(g) Vesting Schedule and Conditions. No Options may be exercised prior to the
satisfaction of the conditions and vesting schedule provided for in the Plan and
in the Award Agreement relating thereto.
(h) Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions. The Participant shall deliver to Fluent a written notice
stating that the Participant is exercising the Option and specifying the number
of shares of Common Stock that are to be purchased pursuant to the Option, and
such notice shall be accompanied by payment in full of the Exercise Price of the
shares for which the Option is being exercised, by one or more of the methods
provided for in the Plan. An attempt to exercise any Option granted hereunder
other than as set forth in the Plan shall be invalid and of no force and effect.
(i) Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:
(i) by cash, certified or cashier’s check, bank draft or money order;
(ii) through the delivery to Fluent of shares of Common Stock that have been
previously owned by the Participant for the requisite period necessary to avoid
a charge to Fluent’s earnings for financial reporting purposes; such shares
shall be valued, for purposes of determining the extent to which the Exercise
Price has been paid thereby, at their Fair Market Value on the date of exercise;
without limiting the foregoing, the Committee may require the Participant to
furnish an opinion of counsel acceptable to the Committee to the effect that
such delivery would not result in Fluent incurring any liability under
Section 16(b) of the Exchange Act; or
(iii) by any other method that the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit, including,
but not limited to through a “cashless exercise sale and remittance procedure”
pursuant to which the Participant shall concurrently provide irrevocable
instructions (1) to a brokerage firm approved by the Committee to effect the
immediate sale of the purchased shares and remit to Fluent, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
federal, state and local income, employment, excise, foreign and other taxes
required to be withheld by Fluent by reason of such exercise and (2) to Fluent
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.
 
A-4
 

 
 
(j) Termination of Employment. Unless otherwise provided in an Award Agreement,
upon the termination of the employment or other service of a Participant with
Company for any reason, all of the Participant’s outstanding Options (whether
vested or unvested) shall be subject to the rules of this paragraph. Upon such
termination, the Participant’s unvested Options shall expire. Notwithstanding
anything in this Plan to the contrary, the Committee may provide, in its sole
and absolute discretion, that following the termination of employment or other
service of a Participant with Fluent for any reason (i) any unvested Options
held by the Participant shall vest in whole or in part, at any time subsequent
to such termination of employment or other service, and/or (ii) a Participant or
the Participant’s estate, devisee or heir at law (whichever is applicable), may
exercise an Option, in whole or in part, at any time subsequent to such
termination of employment or other service and prior to the termination of the
Option pursuant to its terms that are unrelated to termination of service.
Unless otherwise determined by the Committee, temporary absence from employment
or other service because of illness, vacation, approved leaves of absence or
military service shall not constitute a termination of employment or other
service.
(i) Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause or a voluntary termination within ninety (90) days
after occurrence of an event that would be grounds for termination of employment
or other service by Fluent for Cause, any Option held by such Participant may be
exercised, to the extent exercisable at termination, by the Participant at any
time within a period not to exceed ninety (90) days from the date of such
termination, but in no event after the termination of the Option pursuant to its
terms that are unrelated to termination of service.
(ii) Disability. If a Participant’s termination of employment or other service
with Fluent is by reason of a Disability of such Participant, any Option held by
such Participant may be exercised, to the extent exercisable at termination, by
the Participant at any time within a period not to exceed one (1) year after
such termination, but in no event after the termination of the Option pursuant
to its terms that are unrelated to termination of service; provided, however,
that if the Participant dies within such period, any vested Option held by such
Participant upon death shall be exercisable by the Participant’s estate, devisee
or heir at law (whichever is applicable) for a period not to exceed one (1) year
after the Participant’s death, but in no event after the termination of the
Option pursuant to its terms that are unrelated to termination of service.
(iii) Death. If a Participant dies while in the employment or other service of
Fluent, any Option held by such Participant may be exercised, to the extent
exercisable at termination, by the Participant’s estate or the devisee named in
the Participant’s valid last will and testament or the Participant’s heir at law
who inherits the Option, at any time within a period not to exceed one (1) year
after the date of such Participant’s death, but in no event after the
termination of the Option pursuant to its terms that are unrelated to
termination of service.
(iv) Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event that
would be grounds for termination of employment or other service by Fluent for
Cause (without regard to any notice or cure period requirement), any Option held
by the Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.
7. STOCK APPRECIATION RIGHTS
(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, the Committee may grant to such Eligible Individuals as the Committee
may determine, Stock Appreciation Rights, in such amounts and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of a Stock Appreciation Right shall satisfy the requirements as set
forth in this Section.
(b) Terms and Conditions of Stock Appreciation Rights. Unless otherwise provided
in an Award Agreement, the terms and conditions (including, without limitation,
the limitations on the Exercise Price, exercise period, repricing and
termination) of the Stock Appreciation Right shall be substantially identical
(to the
 
A-5
 

 
 
extent possible taking into account the differences related to the character of
the Stock Appreciation Right) to the terms and conditions that would have been
applicable under Section 6 above were the grant of the Stock Appreciation Rights
a grant of an Option.
(c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
exercised by a Participant only by written notice delivered to Fluent,
specifying the number of shares of Common Stock with respect to which the Stock
Appreciation Right is being exercised.
(d) Payment of Stock Appreciation Right. Unless otherwise provided in an Award
Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion. The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.
8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
(a) Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and conditions of the Plan, the Committee may grant to such Eligible Individuals
as the Committee may determine, Restricted Stock or Restricted Stock Units, in
such amounts and on such terms and conditions as the Committee shall determine
in its sole and absolute discretion. Each grant of Restricted Stock and
Restricted Stock Units shall satisfy the requirements as set forth in this
Section.
(b) Restrictions. The Committee shall impose such restrictions on any Restricted
Stock or Restricted Stock Unit granted pursuant to the Plan as it may deem
advisable including, without limitation, time-based vesting restrictions or the
attainment of Performance Goals. The determination with respect to achievement
of Performance Goals shall be made pursuant to Section 9 hereof.
(c) Certificates and Certificate Legend. With respect to a grant of Restricted
Stock, Fluent may issue a certificate evidencing such Restricted Stock to the
Participant or issue and hold such shares of Restricted Stock for the benefit of
the Participant until the applicable restrictions expire. The Company may legend
the certificate representing Restricted Stock to give appropriate notice of such
restrictions. In addition to any such legends, each certificate representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:
“Shares of stock represented by this certificate are subject to certain terms,
conditions, and restrictions on transfer as set forth in Fluent, Inc. Stock
Incentive Plan (the “Plan”), and in an agreement entered into by and between the
registered owner of such shares and Fluent, Inc. (the “Company”),
dated                 , 20    (the “Award Agreement”). A copy of the Plan and
the Award Agreement may be obtained from the Secretary of Fluent.”
(d) Removal of Restrictions. Except as otherwise provided in the Plan, shares of
Restricted Stock shall become freely transferable by the Participant upon the
lapse of the applicable restrictions. Once the shares of Restricted Stock are
released from the restrictions, the Participant shall be entitled to have the
legend required by paragraph (c) above removed from the share certificate
evidencing such Restricted Stock and Fluent shall pay or distribute to the
Participant all dividends and distributions held in escrow by Fluent with
respect to such Restricted Stock, if any.
(e) Stockholder Rights. Unless otherwise provided in an Award Agreement, until
the expiration of all applicable restrictions, (i) the Restricted Stock shall be
treated as outstanding, (ii) the Participant holding shares
 
A-6
 

 
 
of Restricted Stock may exercise full voting rights with respect to such shares,
and (iii) the Participant holding shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
shares while they are so held. If any such dividends or distributions are paid
in shares of Common Stock, such shares shall be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Notwithstanding anything to the contrary, all
such dividends and distributions may be held in escrow by Fluent (subject to the
same restrictions on forfeitability) until all restrictions on the respective
Restricted Stock have lapsed. Holders of the Restricted Stock Units shall not
have any of the rights of a stockholder, including the right to vote or receive
dividends and other distributions, until Common Stock shall have been issued in
the Participant’s name pursuant to the Restricted Stock Units; provided, however
the Committee, in its sole and absolute discretion, may provide for Dividend
Equivalents on vested Restricted Stock Units.
(f) Termination of Service. Unless otherwise provided in an Award Agreement, if
a Participant’s employment or other service with Fluent terminates for any
reason, all unvested shares of Restricted Stock and Restricted Stock Units held
by the Participant and any dividends or distributions held in escrow by Fluent
with respect to Restricted Stock shall be forfeited immediately and returned to
Fluent. Notwithstanding this paragraph, to the extent applicable, all grants of
Restricted Stock and Restricted Stock Units that vest solely upon the attainment
of Performance Goals shall be treated pursuant to the terms and conditions that
would have been applicable under Section 9 as if such grants were Awards of
Performance Shares. Notwithstanding anything in this Plan to the contrary, the
Committee may provide, in its sole and absolute discretion, that following the
termination of employment or other service of a Participant with Fluent for any
reason, any unvested shares of Restricted Stock or Restricted Stock Units held
by the Participant that vest solely upon a future service requirement shall vest
in whole or in part, at any time subsequent to such termination of employment or
other service.
(g) Payment of Common Stock with respect to Restricted Stock Units.
Notwithstanding anything to the contrary herein, unless otherwise provided in
the Award agreement, Common Stock will be issued with respect to Restricted
Stock Units no later than March 15 of the year immediately following the year in
which the Restricted Stock Units are first no longer subject to a substantial
risk of forfeiture as such term is defined in Section 409A of the Code and the
regulations issued thereunder (“RSU Payment Date”). In the event that
Participant has elected to defer the receipt of Common Stock pursuant to an
Award Agreement beyond the RSU Payment Date, then the Common Stock will be
issued at the time specified in the Award Agreement or related deferral election
form. In addition, unless otherwise provided in the Award Agreement, if the
receipt of Common Stock is deferred past the RSU Payment Date, Dividend
Equivalents on the Common Stock covered by Restricted Stock Units shall be
deferred until the RSU Payment Date.
9. PERFORMANCE SHARES AND PERFORMANCE UNITS
(a) Grant of Performance Shares and Performance Units. Subject to the terms and
conditions of the Plan, the Committee may grant to such Eligible Individuals as
the Committee may determine, Performance Shares and Performance Units, in such
amounts and on such terms and conditions as the Committee shall determine in its
sole and absolute discretion.
(b) Performance Goals. Performance Goals will be determined by the Committee in
its absolute and sole discretion.
(c) Terms and Conditions of Performance Shares and Performance Units. The
applicable Award Agreement shall set forth (i) the number of Performance Shares
or the dollar value of Performance Units granted to the Participant; (ii) the
Performance Period and Performance Goals with respect to each such Award;
(iii) the threshold, target and maximum shares of Common Stock or dollar values
of each Performance Share or Performance Unit and corresponding Performance
Goals; and (iv) any other terms and conditions as the Committee determines in
its sole and absolute discretion. The Committee shall establish, in its sole and
absolute
 
A-7
 

 
 
discretion, the Performance Goals for the applicable Performance Period for each
Performance Share or Performance Unit granted hereunder. Performance Goals for
different Participants and for different grants of Performance Shares and
Performance Units need not be identical. Unless otherwise provided in an Award
Agreement, a holder of Performance Units or Performance Shares is not entitled
to the rights of a holder of Common Stock.
(d) Determination and Payment of Performance Units or Performance Shares
Earned. The Committee shall determine the extent to which Performance Shares or
Performance Units have been earned on the basis of Fluent’s actual performance
in relation to the established Performance Goals as set forth in the applicable
Award Agreement. Unless otherwise provided in an Award Agreement, the Committee
shall determine in its sole and absolute discretion whether payment with respect
to the Performance Share or Performance Unit shall be made in cash, in shares of
Common Stock, or in a combination thereof.
(e) Termination of Employment. Unless otherwise provided in an Award Agreement,
if a Participant’s employment or other service with Fluent terminates for any
reason, all of the Participant’s outstanding Performance Shares and Performance
Units shall be subject to the rules of this Section.
(i) Termination for Reason Other Than Death or Disability. If a Participant’s
employment or other service with Fluent terminates prior to the expiration of a
Performance Period with respect to any Performance Units or Performance Shares
held by such Participant for any reason other than death or Disability, the
outstanding Performance Units or Performance Shares held by such Participant for
which the Performance Period has not yet expired shall terminate upon such
termination of employment or other service with Fluent and the Participant shall
have no further rights pursuant to such Performance Units or Performance Shares.
(ii) Termination of Employment for Death or Disability. If a Participant’s
employment or other service with Fluent terminates by reason of the
Participant’s death or Disability prior to the end of a Performance Period, the
Participant, or the Participant’s estate, devisee or heir at law (whichever is
applicable) shall be entitled to a payment of the Participant’s outstanding
Performance Units and Performance Shares, pursuant to the terms of the Plan and
the Participant’s Award Agreement; provided, however, that the Participant shall
be deemed to have earned only that proportion (to the nearest whole unit or
share) of the Performance Units or Performance Shares granted to the Participant
under such Award as the number of full months of the Performance Period which
have elapsed since the first day of the Performance Period for which the Award
was granted to the end of the month in which the Participant’s termination of
employment or other service, bears to the total number of months in the
Performance Period, subject to the attainment of the Performance Goals
associated with the Award as certified by the Committee. The remaining
Performance Units or Performance Shares and any rights with respect thereto
shall be canceled and forfeited.
10. OTHER AWARDS
Awards of shares of Common Stock, phantom stock and other Awards that are valued
in whole or in part by reference to, or otherwise based on, Common Stock, may
also be made, from time to time, to Eligible Individuals as may be selected by
the Committee. Such Common Stock may be issued in satisfaction of Awards granted
under any other plan sponsored by Fluent or compensation payable to an Eligible
Individual. In addition, such Awards may be made alone or in addition to or in
connection with any other Award granted hereunder. The Committee may determine
the terms and conditions of any such Award. Each such Award shall be evidenced
by an Award Agreement between the Eligible Individual and Fluent that shall
specify the number of shares of Common Stock subject to the Award, any
consideration therefore, any vesting or performance requirements, and such other
terms and conditions as the Committee shall determine in its sole and absolute
discretion.
11. CHANGE IN CONTROL
Upon the occurrence of a Change in Control, the Committee may, in its sole and
absolute discretion, provide on a case by case basis that (i) all Awards shall
terminate, provided that Participants shall have the right,
 
A-8
 

 
 
immediately prior to the occurrence of such Change in Control and during such
reasonable period as the Committee in its sole discretion shall determine and
designate, to exercise any Award, (ii) all Awards shall terminate, provided that
Participants shall be entitled to a cash payment equal to the Change in Control
Price with respect to shares subject to the vested portion of the Award net of
the Exercise Price thereof, if applicable, (iii) in connection with a
liquidation or dissolution of Fluent, the Awards, to the extent vested, shall
convert into the right to receive liquidation proceeds net of the Exercise Price
(if applicable), (iv) accelerate the vesting of Awards and (v) any combination
of the foregoing. In the event that the Committee does not terminate or convert
an Award upon a Change in Control of Fluent, then the Award shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring, or
succeeding corporation (or an affiliate thereof).
12. CHANGE IN STATUS OF PARENT OR SUBSIDIARY
Unless otherwise provided in an Award Agreement or otherwise determined by the
Committee, in the event that an entity or business unit that was previously a
part of Fluent is no longer a part of Fluent, as determined by the Committee in
its sole discretion, the Committee may, in its sole and absolute discretion:
(i) provide on a case by case basis that some or all outstanding Awards held by
a Participant employed by or performing service for such entity or business unit
may become immediately exercisable or vested, without regard to any limitation
imposed pursuant to this Plan; (ii) provide on a case by case basis that some or
all outstanding Awards held by a Participant employed by or performing service
for such entity or business unit may remain outstanding, may continue to vest,
and/or may remain exercisable for a period not exceeding one (1) year, subject
to the terms of the Award Agreement and this Plan; and/or (iii) treat the
employment or other services of a Participant performing services for such
entity or business unit as terminated, if such Participant is not employed by
Fluent or any entity that is a part of Fluent, immediately after such event.
13. REQUIREMENTS OF LAW
(a) Violations of Law. The Company shall not be required to make any payments,
sell or issue any shares of Common Stock under any Award if the sale or issuance
of such shares would constitute a violation by the individual exercising the
Award, the Participant or Fluent of any provisions of any law or regulation of
any governmental authority, including without limitation any provisions of the
Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.
(b) Registration. At the time of any exercise or receipt of any Award, Fluent
may, if it shall determine it necessary or desirable for any reason, require the
Participant (or Participant’s heirs, legatees or legal representative, as the
case may be), as a condition to the exercise or grant thereof, to deliver to
Fluent a written representation of present intention to hold the shares for
their own account as an investment and not with a view to, or for sale in
connection with, the distribution of such shares, except in compliance with
applicable federal and state securities laws with respect thereto. In the event
such representation is required to be delivered, an appropriate legend may be
placed upon each certificate delivered to the Participant (or Participant’s
heirs, legatees or legal representative, as the case may be) upon the
Participant’s exercise of part or all of the Award or receipt of an Award and a
stop transfer order may be placed with the transfer agent. Each Award shall also
be subject to the requirement that, if at any time Fluent determines, in its
discretion, that the listing, registration or qualification of the shares
subject to the Award upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with, the issuance or
purchase of the shares thereunder, the Award may not be exercised in whole or in
part and the restrictions on an Award may not be removed unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to Fluent in its sole discretion.
The Participant shall provide Fluent with any certificates, representations and
information that Fluent requests and shall otherwise cooperate with Fluent in
obtaining any listing, registration, qualification, consent or
 
A-9
 

 
 
approval that Fluent deems necessary or appropriate. The Company shall not be
obligated to take any affirmative action in order to cause the exercisability or
vesting of an Award, to cause the exercise of an Award or the issuance of shares
pursuant thereto, or to cause the grant of Award to comply with any law or
regulation of any governmental authority.
(c) Withholding. The Committee may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that
Fluent is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant or exercise of an Award, or the removal of restrictions on an
Award including, but not limited to: (i) the withholding of delivery of shares
of Common Stock until the holder reimburses Fluent for the amount Fluent is
required to withhold with respect to such taxes; (ii) the canceling of any
number of shares of Common Stock issuable in an amount sufficient to reimburse
Fluent for the amount it is required to so withhold; (iii) withholding the
amount due from any such person’s wages or compensation due to such person; or
(iv) requiring the Participant to pay Fluent cash in the amount Fluent is
required to withhold with respect to such taxes.
(d) Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware.
14. GENERAL PROVISIONS
(a) Award Agreements. All Awards granted pursuant to the Plan shall be evidenced
by an Award Agreement. Each Award Agreement shall specify the terms and
conditions of the Award granted and shall contain any additional provisions as
the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition,non-solicitation and similar
matters). The terms of each Award Agreement need not be identical for Eligible
Individuals provided that each Award Agreement shall comply with the terms of
the Plan.
(b) Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is not permitted by applicable law, the per share purchase price shall be
deemed to be equal to the par value of a share of Common Stock.
(c) Dividends and Dividend Equivalents. Except as set forth in the Plan, an
Award Agreement or provided by the Committee in its sole and absolute
discretion, a Participant shall not be entitled to receive, currently or on a
deferred basis, cash or stock dividends, Dividend Equivalents, or cash payments
in amounts equivalent to cash or stock dividends on shares of Common Stock
covered by an Award. The Committee in its absolute and sole discretion may
credit a Participant’s Award with Dividend Equivalents with respect to any
Awards. All such dividends and Dividend Equivalents shall be held by Fluent
(subject to the same restrictions on forfeitability) until all restrictions on
the respective Award have lapsed. To the extent that dividends and Dividend
Equivalents relating to an Award are held by Fluent, a Participant shall not be
entitled to any interest on any such amounts.
(d) Deferral of Awards. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a time or times later
than the vesting of an Award, receipt of all or a portion of the shares of
Common Stock or cash subject to such Award and to receive Common Stock or cash
at such later time or times, all on such terms and conditions as the Committee
shall determine. The Committee shall not permit the deferral of an Award unless
counsel for Fluent determines that such action will not result in adverse tax
consequences to a Participant under Section 409A of the Code. If any such
deferrals are permitted, then notwithstanding anything to the contrary herein, a
Participant who elects to defer receipt of Common Stock shall not have any
rights as a stockholder with respect to deferred shares of Common Stock unless
and until shares of Common Stock are actually delivered to the Participant with
respect thereto, except to the extent otherwise determined by the Committee.
 
A-10
 

 
 
(e) Prospective Employees. Notwithstanding anything to the contrary, any Award
granted to a Prospective Employee shall not become vested prior to the date the
Prospective Employee first becomes an employee of Fluent.
(f) Stockholder Rights. Except as expressly provided in the Plan or an Award
Agreement, a Participant shall not have any of the rights of a stockholder with
respect to Common Stock subject to the Awards prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and no adjustment
shall be made for dividends, distributions or other rights of any kind for which
the record date is prior to the date on which all such conditions have been
satisfied.
(g) Transferability of Awards. A Participant may not Transfer an Award other
than by will or the laws of descent and distribution. Awards may be exercised
during the Participant’s lifetime only by the Participant. No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person. Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the
Committee may in its sole and absolute discretion permit the Transfer of an
Award to a Participant’s “family member” as such term is defined in the
Form S-8 Registration Statement under the Securities Act of 1933, as amended,
under such terms and conditions as specified by the Committee; provided,
however, that the Participant will not directly or indirectly receive any
payment of value in connection with the transfer of the Award. In such case,
such Award shall be exercisable only by the transferee approved of by the
Committee. To the extent that the Committee permits the Transfer of an Incentive
Stock Option to a “family member”, so that such Option fails to continue to
satisfy the requirements of an incentive stock option under the Code such Option
shall automatically be re-designated as a Non-Qualified Stock Option.
(h) Buyout and Settlement Provisions. Except as prohibited in Section 6(d) of
the Plan, the Committee may at any time on behalf of Fluent offer to buy out any
Awards previously granted based on such terms and conditions as the Committee
shall determine which shall be communicated to the Participants at the time such
offer is made.
(i) Use of Proceeds. The proceeds received by Fluent from the sale of Common
Stock pursuant to Awards granted under the Plan shall constitute general funds
of Fluent.
(j) Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Committee may modify outstanding Awards, provided
that, except as expressly provided in the Plan, no modification of an Award
shall adversely affect any rights or obligations of the Participant under the
applicable Award Agreement without the Participant’s consent. Nothing in the
Plan shall limit the right of Fluent to pay compensation of any kind outside the
terms of the Plan.
(k) Amendment and Termination of Plan. The Board may, at any time and from time
to time, amend, suspend or terminate the Plan as to any shares of Common Stock
as to which Awards have not been granted; provided, however, that the approval
of the Fluent stockholders in accordance with applicable law and the Articles of
Incorporation and Bylaws of Fluent shall be required for any amendment: (i) that
changes the class of individuals eligible to receive Awards under the Plan;
(ii) that increases the maximum number of shares of Common Stock in the
aggregate that may be subject to Awards that are granted under the Plan (except
as permitted under Section 5 or Section 11 hereof); (iii) the approval of which
is necessary to comply with federal or state law or with the rules of any stock
exchange or automated quotation system on which the Common Stock may be listed
or traded; or (iv) that proposed to eliminate a requirement provided herein that
the Fluent stockholders must approve an action to be undertaken under the Plan.
Except as expressly provided in the Plan, no amendment, suspension or
termination of the Plan shall, without the consent of the holder of an Award,
alter or impair rights or obligations under any Award theretofore granted under
the Plan. Awards granted prior to the termination of the Plan may extend beyond
the date the Plan is terminated and shall continue subject to the terms of the
Plan as in effect on the date the Plan is terminated.
 
A-11
 

 
 
(l) Section 409A of the Code. With respect to Awards subject to Section 409A of
the Code, this Plan is intended to comply with the requirements of such
Sections, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Section 409A and the related regulations, and the
Plan shall be operated accordingly. If any provision of this Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.
(m) Notification of 83(b) Election. If in connection with the grant of any
Award, any Participant makes an election permitted under Code Section 83(b),
such Participant must notify Fluent in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.
(n) Exemption from Section 16(b) Liability. It is the intent of Fluent that the
grant of any Awards to or other transaction by a Participant who is subject to
Section 16 of the Exchange Act shall be exempt from Section 16 pursuant to an
applicable exemption (except for transactions acknowledged in writing to be
non-exempt by such Participant and sales transactions to persons other than
Fluent). Accordingly, if any provision of this Plan or any Award Agreement does
not comply with the requirements of Rule 16b-3 then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b). In the event Rule 16b-3
is revised or replaced, the Board, or the Committee acting on behalf of the
Board, may exercise discretion to modify this Plan in any respect necessary to
satisfy the requirements of the revised exemption or its replacement.
(o) Disclaimer of Rights. No provision in the Plan, any Award granted hereunder,
or any Award Agreement entered into pursuant to the Plan shall be construed to
confer upon any individual the right to remain in the employ of or other service
with Fluent or to interfere in any way with the right and authority of Fluent
either to increase or decrease the compensation of any individual, including any
holder of an Award, at any time, or to terminate any employment or other
relationship between any individual and Fluent. The grant of an Award pursuant
to the Plan shall not affect or limit in any way the right or power of Fluent to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure or to merge, consolidate, dissolve or liquidate, or to
sell or transfer all or any part of its business or assets.
(p) Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to such Participant by Fluent, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of
Fluent.
(q) Nonexclusivity of Plan. The adoption of the Plan shall not be construed as
creating any limitations upon the right and authority of the Board to adopt such
other incentive compensation arrangements (which arrangements may be applicable
either generally to a class or classes of individuals or specifically to a
particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.
(r) Other Benefits. No Award payment under the Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of Fluent or any
agreement between a Participant and Fluent, nor affect any benefits under any
other benefit plan of Fluent now or subsequently in effect under which benefits
are based upon a Participant’s level of compensation.
(s) Headings. The section headings in the Plan are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
(t) Pronouns. The use of any gender in the Plan shall be deemed to include all
genders, and the use of the singular shall be deemed to include the plural and
vice versa, wherever it appears appropriate from the context.
 
A-12
 

 
 
(u) Successors and Assigns. The Plan shall be binding on all successors of
Fluent and all successors and permitted assigns of a Participant, including, but
not limited to, a Participant’s estate, devisee, or heir at law.
(v) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
(w) Notices. Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, to Fluent, to its principal place of business, Attention:
Corporate Secretary, 33 Whitehall Street, 15th Floor, New York, New York 10004,
and if to the holder of an Award, to the address as appearing on the records of
Fluent.
 
A-13
 

 
 
ANNEX A
DEFINITIONS
“Award” means any Common Stock, Option, Performance Share, Performance Unit,
Restricted Stock, Stock Appreciation Right, Restricted Stock Unit or any other
award granted pursuant to the Plan.
“Award Agreement” means a written agreement entered into by Fluent and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.
“Board” means the board of directors of Fluent.
“Cause” means, with respect to a termination of employment or other service with
Fluent, a termination of employment or other service due to a Participant’s
dishonesty, fraud, or willful misconduct; provided, however, that if the
Participant and Fluent have entered into an employment agreement or consulting
agreement that defines the term Cause, the term Cause shall be defined in
accordance with such agreement with respect to any Award granted to the
Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether Cause exists for purposes of the Plan.
“Change in Control” means: (i) any Person (other than Fluent, any trustee or
other fiduciary holding securities under any employee benefit plan of Fluent, or
any company owned, directly or indirectly, by stockholders of Fluent in
substantially the same proportions as their ownership of Fluent Common Stock)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Fluent representing more than
fifty percent (50%) or more of the value of Fluent’s then outstanding securities
(the “Majority Owner”); provided, however, that no Change in Control shall occur
under this paragraph (i) unless a person who was not a Majority Owner at some
time after the Effective Date becomes a Majority Owner after the Effective Date;
(ii) a merger, consolidation, reorganization, or other business combination of
Fluent with any other entity, other than a merger or consolidation that would
result in the securities of Fluent outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) by
value of the securities of Fluent or such surviving entity outstanding
immediately after such merger or consolidation; or (iii) the consummation of the
sale or disposition by Fluent of all or substantially all of its assets other
than (x) the sale or disposition of all or substantially all of the assets of
Fluent to a Person or Persons who beneficially own, directly or indirectly, at
least fifty percent (50%) or more of the securities of Fluent by value at the
time of the sale or (y) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the stockholders of the Fluent.
However, to the extent that Section 409A of the Code would cause an adverse tax
consequence to a Participant using the above definition, the term “Change in
Control” shall have the meaning ascribed to the phrase “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department
Regulation 1.409A-3(i)(5), as revised from time to time in either subsequent
regulations or other guidance, and in the event that such regulations are
withdrawn or such phrase (or a substantially similar phrase) ceases to be
defined, as determined by the Committee.
“Change in Control Price” means the price per share of Common Stock paid in any
transaction related to a Change in Control of Fluent.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Committee” means a committee or sub-committee of the Board consisting of two or
more members of the Board, none of whom shall be an officer or other salaried
employee of Fluent, and each of whom shall qualify in all respects as
a “non-employee director” as defined in Rule 16b-3 under the Exchange Act, and
as an “outside director” for purposes of Code Section 162(m). If no Committee
exists, the functions of the Committee will be
 
A-14
 

 
 
exercised by the Board; provided, however, that a Committee shall be created
prior to the grant of Awards to a Covered Employee and that grants of Awards to
a Covered Employee shall be made only by such Committee. Notwithstanding the
foregoing, with respect to the grant of Awards to non-employee directors, the
Committee shall be the Board.
“Common Stock” means the common stock, par value $0.001 per share, of Fluent or
any other security into which such common stock shall be changed as contemplated
by the adjustment provisions of Section 5 of the Plan.
“Company” means Fluent, the subsidiaries of Fluent and all other entities whose
financial statements are required to be consolidated with the financial
statements of Fluent pursuant to United States generally accepted accounting
principles, and any other entity determined to be an affiliate of Fluent as
determined by the Committee in its sole and absolute discretion.
“Covered Individual” means any current or former member of the Committee, any
current or former officer or director of Fluent, or, if so determined by the
Committee in its sole discretion, any individual designated pursuant to
Section 4(c).
“Disability” means a “permanent and total disability” within the meaning of Code
Section 22(e)(3); provided, however, that if a Participant and Fluent have
entered into an employment or consulting agreement that defines the term
Disability for purposes of such agreement, Disability shall be defined pursuant
to the definition in such agreement with respect to any Award granted to the
Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether a Disability exists for purposes of the Plan.
“Dividend Equivalents” means an amount equal to the cash dividends paid by
Fluent upon one share of Common Stock subject to an Award granted to a
Participant under the Plan.
“Eligible Individual” means any employee, consultant, officer, director
(employee or non-employee director) or independent contractor of Fluent, any
Prospective Employee to whom Awards are granted in connection with an offer of
future employment with Fluent, or any employee, consultant, officer, director
(employee or non-employee director) or independent contractor of Cogint, Inc.
prior to the spin-off of Fluent.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the purchase price per share of each share of Common
Stock subject to an Award.
“Fair Market Value” means, unless otherwise required by the Code, as of any
date, the last sales price reported for the Common Stock on the day immediately
prior to such date (i) as reported by the national securities exchange in the
United States on which it is then traded, or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority, Inc., or if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted; provided,
however, that the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange or automated system
sponsored by the Financial Industry Regulatory Authority, Inc. on which the
Common Stock is listed or traded. If the Common Stock is not readily traded on a
national securities exchange or any system sponsored by the Financial Industry
Regulatory Authority, Inc., the Fair Market Value shall be determined in good
faith by the Committee.
“Grant Date” means, unless otherwise provided by applicable law, the date on
which the Committee approves the grant of an Award or such later date as is
specified by the Committee and set forth in the applicable Award Agreement.
 
A-15
 

 
 
“Fluent” means Fluent, Inc., a Delaware corporation.
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Code Section 422.
“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
“Option” means an option to purchase Common Stock granted pursuant to Sections 6
of the Plan.
“Participant” means any Eligible Individual who holds an Award under the Plan
and any of such individual’s successors or permitted assigns.
“Performance Goals” means the specified performance goals that have been
established by the Committee in connection with an Award.
“Performance Period” means the period during which Performance Goals must be
achieved in connection with an Award granted under the Plan.
“Performance Share” means a right to receive a fixed number of shares of Common
Stock, or the cash equivalent, which is contingent on the achievement of certain
Performance Goals during a Performance Period.
“Performance Unit” means a right to receive a designated dollar value, or shares
of Common Stock of the equivalent value, which is contingent on the achievement
of Performance Goals during a Performance Period.
“Person” shall mean any person, corporation, partnership, limited liability
company, joint venture or other entity or any group (as such term is defined for
purposes of Section 13(d) of the Exchange Act), other than a Parent or
subsidiary of Fluent.
“Plan” means this Fluent, Inc. Stock Incentive Plan.
“Prospective Employee” means any individual who has committed to become an
employee or independent contractor of Fluent within sixty (60) days from the
date an Award is granted to such individual.
“Restricted Stock” means Common Stock subject to certain restrictions, as
determined by the Committee, and granted pursuant to Section 8 hereunder.
“Restricted Stock Unit” means a right, granted under this Plan, to receive
Common Stock upon the satisfaction of certain conditions, or if later, at the
end of a specified deferral period following the satisfaction of such
conditions.
“Section 424 Employee” means an employee of Fluent or any “subsidiary
corporation” or “parent corporation” as such terms are defined in and in
accordance with Code Section 424. The term “Section 424 Employee” also includes
employees of a corporation issuing or assuming any Options in a transaction to
which Code Section 424(a) applies.
“Stock Appreciation Right” means the right to receive all or some portion of the
increase in value of a fixed number of shares of Common Stock granted pursuant
to Section 7 hereunder.
“Transfer” means, as a noun, any direct or indirect, voluntary or involuntary,
exchange, sale, bequeath, pledge, mortgage, hypothecation, encumbrance,
distribution, transfer, gift, assignment or other disposition or attempted
disposition of, and, as a verb, directly or indirectly, voluntarily or
involuntarily, to exchange, sell, bequeath, pledge, mortgage, hypothecate,
encumber, distribute, transfer, give, assign or in any other manner whatsoever
dispose or attempt to dispose of.
 
A-16
 
